Case 1:99-mc-09999 Document 390-4 Filed 03/01/19 Page 1 of 2 PageID #: 41353



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 ENDO PHARMACEUTICALS INC.,

                Plaintiff,

        v.
                                                  C.A. No. ______________
 PERRIGO UK FINCO LIMITED
 PARTNERSHIP,

                Defendant.



          PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Endo Pharmaceuticals Inc. hereby discloses, by

and through its undersigned counsel, that Endo International plc is the parent of Endo

Pharmaceuticals Inc., and is also the only publicly held company that owns 10% or more of Endo

Pharmaceuticals Inc.’s stock.



 Of Counsel:                                    /s/ Steven J. Fineman_________________
                                                Steven J. Fineman (#4025)
 Daniel G. Brown                                Katharine L. Mowery (#5629)
 LATHAM & WATKINS LLP                           Richards, Layton & Finger, P.A.
 885 Third Avenue                               One Rodney Square
 New York, NY 10022                             Wilmington, DE 19801
 (212) 906-1200                                 (302) 651-7700
 daniel.brown@lw.com                            fineman@rlf.com
                                                mowery@rlf.com
 Kenneth G. Schuler
 Marc N. Zubick                                 Attorneys for Plaintiff Endo Pharmaceuticals
 Sarah W. Wang                                  Inc.
 LATHAM & WATKINS LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 (312) 876-7000
Case 1:99-mc-09999 Document 390-4 Filed 03/01/19 Page 2 of 2 PageID #: 41354



kenneth.schuler@lw.com
marc.zubick@lw.com
sarah.wang@lw.com

Jennifer Koh
LATHAM & WATKINS LLP
12670 High Bluff Drive
San Diego, CA 92130
(858) 523-5400
jennifer.koh@lw.com

Dated: March 1, 2019




                                     2
